Exhibit 10.1 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE , THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. EXISTING NOTE Issuance Date: March 17, 2010 Amendment and Restatement and Reissuance Date: September 24, 2012 Second Reissuance Date: April 25, 2013 Third Reissuance Date: June 11, 2013 Principal: U.S.$10,033,850.04 FOR VALUE RECEIVED, UNIGENE LABORATORIES, INC. , a Delaware corporation (the “ Company ”), hereby promises to pay to Victory Park Credit Opportunities Intermediate Fund, L.P. or its registered assigns (the “ Holder ”) the principal amount of Ten Million Thirty Three Thousand Eight Hundred Fifty and Four Cents ($10,033,850.04) (the “ Principal ”) pursuant to, and in accordance with, the terms of that certain Amended and Restated Financing Agreement, dated as of March 16, 2010, by and among the Company, Victory Park Management, LLC, as administrative agent and collateral agent (in such capacity, the “ Agent ”), and the Lenders party thereto (together with all exhibits and schedules thereto and as amended by the Forbearance Agreement and First Amendment to Amended and Restated Financing Agreement, dated as of September 21, 2012 (the “ First Amendment ”), and Second Amendment to Amended and Restated Financing Agreement, dated as of April 8, 2013 (the “ Second Amendment ”), as may otherwise be amended, restated, modified and supplemented from time to time, the “ Financing Agreement ”). The Company hereby promises to pay accrued and unpaid Interest (as defined below) and premium, if any, on the Principal on the dates, at the rates and in the manner provided for in the Financing Agreement. This Note (including all Notes issued in exchange, transfer or replacement hereof, and as any of the foregoing may be amended, restated, supplemented or otherwise modified from time, this “ Note ”) is issued pursuant to the Financing Agreement and is one of the Existing Notes. All capitalized terms used and not otherwise defined herein shall have the respective meanings set forth in the Financing Agreement or, if not defined in the Financing Agreement, the respective meanings set forth in the First Amendment or Second Amendment, as applicable. This Note is subject to mandatory prepayment on the terms specified in the Financing Agreement. The Company has no right, but under certain circumstances may have an obligation, make payments of Principal prior to the Maturity Date. At any time an Event of Default exists, the Principal of this Note, together with all accrued and unpaid Interest and any applicable premium due, if any, may be declared, or shall otherwise become, due and payable in the manner, at the price and with the effect provided in the Financing Agreement. Definitions . (a) Certain Defined Terms . For purposes of this Note, the following terms shall have the following meanings: (i)“ Common Stock ” means the common stock, par value $0.01 per share, of the Company. (ii)“ Conversion Amount ” means the sum of (A) the Principal to be converted, redeemed or otherwise with respect to which this determination is being made and (B) the amount of all accrued and unpaid Interest on the Principal to be converted, redeemed or otherwise with respect to which this determination is being made, as further described in the Financing Agreement (the “ Interest Amount ”). (iii)“ Conversion Price ” means, as of any Conversion Date or other date of determination, $0.15 per Share, subject to adjustment as provided herein. (iv)“ Dollars ” or “
